Two propositions are pressed in opposition to the correctness of the original opinion. It is first insisted that the bill is not sufficient as a bill to quiet title, under Code, § 5443, for that "peaceable possession," on the part of the complainant (appellee), within the purview of section 5443, is not averred in the bill. It is expressly averred in paragraph ten of the bill that the complainant "is in peaceable possession of the" land described in the bill. While paragraph 4 of the bill alleges wrongful acts affecting the purity of the water from the spring on the land, it does not, by implication or otherwise, aver possession or any act of possession on the part of the respondent or of his representative or agent. To construe the paragraph otherwise would involve the interpolation, without warrant, of wholly independent allegations — a process that is not sanctioned in this jurisdiction. Furthermore, as pointed out in the original opinion, the demurrer was to the bill "as a whole"; and there was no ground questioning the sufficiency of the bill in the aspect seeking relief under the statutory system for quieting titles. Code, § 5443 et seq.
The other insistence in the application is likewise unsound. The third paragraph of the bill avers explicitly that there is a dispute as to the boundary line between the adjacent lands owned by the parties. There is no ground of demurrer testing the sufficiency of this averment, under Code, § 3052, subdiv. 5. No question of the title to land is projected by any averment in the bill or any implication therefrom.
The application for rehearing is overruled.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.